               THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CRIMINAL CASE NO. 4:94-cr-00044-MR-10


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                      ORDER
                                )
FREDERICK MAURICE DURHAM,       )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Letter Motion

to Reduce Sentences Imposed.” [Doc. 705].

      The Defendant, proceeding pro se, seeks relief under the First Step

Act of 2018. Upon review of the motion, the Court will allow the Federal

Defenders of Western North Carolina the opportunity to review the

Defendant’s motion. If the Federal Defenders elect to supplement or amend

the Defendant’s motion, they shall do so within thirty (30) days of the entry

of this Order. If a supplement or amended motion is filed, the Government

shall thereafter have thirty (30) days to file a response.

      IT IS, THEREFORE, ORDERED that the Federal Defenders may file

an amended motion or supplement to the Defendant’s motion for relief under
the First Step Act of 2018 within thirty (30) days of the entry of this Order. If

such a supplement or amended motion is filed, the Government shall

thereafter have thirty (30) days to file a response.

      IT IS SO ORDERED.
                                  Signed: January 15, 2020




                                        2
